Citation Nr: 0839385	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's Type II diabetes mellitus with bilateral upper 
extremity diabetic peripheral neuropathy, currently evaluated 
as 20 percent disabling, to include the issue of separate 
compensable disability evaluations.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1968 to October 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which recharacterized 
the veteran's service-connected diabetic disability as Type 
II diabetes mellitus with bilateral upper extremity diabetic 
peripheral neuropathy evaluated as 20 percent disabling.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his Type II diabetes mellitus has 
increased in severity and separate compensable evaluations 
are now warranted for bilateral upper extremity diabetic 
peripheral neuropathy.  He states that he experiences 
numbness, tingling, and burning of the fingers.  

A March 2005 physical evaluation from Jeffrey M. Wells, D.O., 
states that the veteran was diagnosed with bilateral upper 
extremity diabetic peripheral neuropathy involving all ten 
fingers.  The report of a June 2005 VA examination for 
compensation purposes notes that the veteran was being 
treated for upper extremity diabetic peripheral neuropathy by 
Dr. Wells.  The examiner indicated that clinical 
documentation of such private treatment was not available for 
review.  The veteran was diagnosed with both bilateral upper 
extremity diabetic peripheral neuropathy and cervical 
stenosis.  The diagnosed disorders were found to be 
"co-morbid factors" for upper extremity peripheral 
neuropathy.  A September 2005 VA treatment record notes that 
the veteran complained of increasing numbness of the hands.  
An October 2005 VA magnetic resonance imaging study of the 
cervical spine revealed findings consistent with multi-level 
spondylitic changes, moderate spinal canal stenosis, and 
severe bilateral neural foraminal stenosis with impingement 
of both exiting nerve roots.  

Clinical documentation of Dr. Wells' treatment of the veteran 
is not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The veteran was last afforded a VA examination 
for compensation purposes in June 2005.  Given this fact and 
the apparent increase in severity of the veteran's diabetic 
disability, the Board finds that further evaluation would be 
helpful in resolving the issues raised by the instant appeal.   

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as 
amended); are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his diabetes mellitus and 
his upper extremity diabetic peripheral 
neuropathy after March 2005 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact James M. 
Wells, D.O., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after September 2005, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the veteran's 
service-connected diabetes mellitus and 
bilateral upper extremity diabetic 
peripheral neuropathy.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
expressly state whether the veteran's 
Type II diabetes mellitus requires 
regulation of his activities.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should state that such a review 
was conducted.  

5.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his Type II diabetes mellitus with 
bilateral upper extremity diabetic 
peripheral neuropathy to include separate 
compensable evaluations with express 
consideration of the provisions of 38 
C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1) (2007).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


